DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 9 2021 has been entered.
 Receipt of Arguments/Remarks filed on December 9 2021 is acknowledged. Claims 1-42 were/stand cancelled. Claims 43-51 were added.   Claims 43-51 are pending. 

This corrected notice of Allowance is being issued in order to correct dependency of claims 45-46.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 43 is allowable via an examiner’s amendment below. The restriction requirement among species of the patient population, composition and therapeutic agent, as set forth in the Office action mailed on March 31 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of March 31 2021 is withdrawn.  
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Alain Martin on February 1 2022.
The application has been amended as follows: 

Please replace the Title of the application with the following:  SYNERGSITIC COMPOSITIONS TO STIMULATE THE SYNTHESIS OF HUMAN LUNG AND SINUS SURFACTANTS TO DECREASE COUGHING, INCREASE FEV-1/FVC RATIOS, DECREASE LUNG FIBROSIS, BY INCREASING APOPTOSIS OF MYOFIBROBLASTS

In the Specification:
On page 67, line 1, please replace title of the table.  Specifically replace “Table VIII” with “Table IX”.
Please cancel claims 44 and 47-48.
In claim 43: please insert “synergistically and” after “a” and before “therapeutically” in line 4.
In claim 43: please insert “treatment” after ‘a” and before “composition” in line 4.  
In claim 45: please insert “is” after “phosphate” and before “selected from” in line 1.  
In claim 45: please replace “44” with “43” in line 1.
In claim 46: please insert “is” after “phosphate” and before “selected from” in line 1.  
In claim 46: please replace “44” with “43” in line 1.
In claim 49: please inset “treatment” after “said” and before “composition” in line 1.
In claim 49: please insert, “water,” after “of” and before “sodium chloride” in lines 1-2.  
In claim 50: please delete “to the patient” in line 2.  


Reasons for Allowance
	The amendments filed December 9 2021 have overcome the rejection of the claims under 35 USC 112b.  
The following is an examiner’s statement of reasons for allowance: firstly, the declaration filed November 9 2021 (which is attached to this Office action and entered) establishes that EmphyCorp is not available as prior art within the grace period as it was written by the instant inventor.  Thus, overcoming this rejection under 35 USC 103.  Secondly, Applicant’s arguments with respect to the data in Table IX (as amended above) is persuasive.  The instantly claims are directed to a synergistically effective amount.  Table IX which compares the instantly claimed invention similar formulations but lacking at least one of the claimed ingredients, shows a clear synergistic effect with the instantly claimed combination in decreasing coughing, increasing FeV-1/FVC, decrease in fibrosis and increase in apoptosis.  This data is sufficient to establish the unexpectedness of the claimed combination.  Thus overcoming the rejection of claims under 35 USC 103 over Martin in view of Cordray and Gerhart et al. as well as the rejections on the grounds of nonstatutory double patenting over US Patent No. 6689810 in view of Cordray and Gerhart et al., US Patent No. 8211943 in view of Cordray and Gerhart et al., and US Patent No. 8114907 in view of Martin, Cordray and Gerhardt.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL VANHORN (née Fisher) whose telephone number is (571)270-3502.  The examiner can normally be reached on M-Th 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616